June  26, 2009


Zoo Entertainment, Inc.
2121 Avenue of the Stars
Suite 2550
Los Angeles, CA 90067


Re:         Senior Secured Convertible Promissory Note
 
Ladies and Gentlemen:
 
Reference is made to that certain Amendment No. 2 (“Amendment No. 2”) to Senior
Secured Convertible Promissory Note, dated as of the date hereof, by and among
Zoo Entertainment, Inc. (the “Company”) and each of the holders of the Senior
Secured Convertible Notes (the “Notes) identified on the signature page thereto
(the “Holders”).   Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to them in Amendment No. 2.  Pursuant to Amendment
No. 2, the parties have agreed to amend the Notes to provide that the
outstanding principal amount plus accrued but unpaid interest underlying the
Notes shall automatically convert into shares of Common Stock, at a conversion
price of $0.20 per share on the Effective Date (as defined in Amendment No.
2).  In consideration of the execution and delivery of Amendment No. 2, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company desires to grant to the Holders certain
registration rights and to make certain representations and warranties to the
Holders as set forth herein.  Accordingly, the undersigned parties do hereby
agree as follows:


1.             Registration Rights.

 
1.1           Definitions.  In addition to the terms defined elsewhere in this
letter agreement, for all purposes of this letter agreement, the following terms
shall have the meanings indicated in this Section 1.1:
 
 “Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
“Closing” means the final closing date of an Investor Sale.


“Commission” means the United States Securities and Exchange Commission.


“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
“Exchange Act" means the Securities Exchange Act of 1934, as amended.


“Filing Date” means within either 30 calendar days after receipt of Stockholder
Approval, or 60 calendar days after the Closing, whichever is later.
 
“Indemnifying Party” has the meaning set forth in Section 1.5(c).
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.


“Registrable Securities” means shares of Common Stock issuable upon conversion
of the Notes; provided, that the Holder has completed and delivered to the
Company a Selling Stockholder Questionnaire; and provided, however, that shares
of Common Stock shall cease to be Registrable Securities upon any permitted sale
of such shares pursuant to (i) a registration statement filed under the
Securities Act, or (ii) Rule 144 promulgated under the Securities Act.


“Registration Statement” means each registration statement required to be filed
under this Section 1, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.


“Required Effectiveness Date” means within 90 calendar days after the Filing
Date, or within 180 calendar days after the Filing Date in the event the
Registration Statement is reviewed by the Commission.
 
"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act" means the Securities Act of 1933, as amended.


 
2

--------------------------------------------------------------------------------

 
 
“Selling Stockholder Questionnaire” means a questionnaire as may reasonably be
adopted by the Company from time to time.


“Stockholder Approval” means the approval by the stockholders of the Company of
an amendment to the Company’s Certificate of Incorporation authorizing a
sufficient number of shares of Common Stock to permit the conversion of the
Notes into shares of Common Stock.

 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) or (ii) hereof, then Trading Day shall mean
a Business Day.
 
“Trading Market” means whichever of the NYSE, the NYSE Amex, the NASDAQ Stock
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.
 
“Transaction Documents” means this letter agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Empire Stock Transfer, Inc., or any successor transfer
agent for the Company.
 
1.2         Registration Statement.
 
(a)           As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the Commission a
Registration Statement covering the resale of all Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415.  The
Registration Statement shall be on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on another appropriate form in accordance with
the Securities Act and the Exchange Act).
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire not more than five (5) Trading Days following the date
that the Selling Stockholder Questionnaire is provided by the Company to the
Holder. At least five (5) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this letter
agreement, the Company will notify each Holder of the information the Company
requires from that Holder other than the information contained in the Selling
Stockholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within two (2) Trading Days
prior to the applicable anticipated filing date.  Each Holder further agrees
that it shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
at the expense of the Holder who failed to return the Selling Stockholder
Questionnaire or to respond for further information to take such actions as are
required to name such Holder as a selling security holder in the Registration
Statement or any pre-effective or post-effective amendment thereto and to
include (to the extent not theretofore included) in the Registration Statement
the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 1.2(b) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 
(c)           The Company shall use its commercially reasonable efforts to cause
the Registration Statement to be declared effective by the Commission as
promptly as possible after the filing thereof, but in any event prior to the
Required Effectiveness Date, and shall use its commercially reasonable efforts
to keep the Registration Statement continuously effective under the Securities
Act until the earlier of the date that all shares of Common Stock covered by
such Registration Statement have been sold or that all shares of Common Stock
that would otherwise be covered by such Registration Statement can be resold by
a Holder, with respect to such Holder’s shares, without restriction (including
volume limitations) pursuant to Rule 144 of the Securities Act (the
“Effectiveness Period”); provided that, notwithstanding the foregoing, so long
as a Holder’s securities represent 7.5% or more of the Company’s outstanding
securities, that Holder’s shares of Common Stock will continue to be covered by
such Registration Statement until such time as such Holder’s shares of Common
Stock no longer represent at least 7.5% of the Company’s outstanding securities;
provided further that, upon notification by the Commission that a Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Company shall request acceleration of such Registration Statement
within five (5) Trading Days after receipt of such notice and request that it
become effective on 4:00 p.m. New York City time on the Effective Date and file
a prospectus supplement for any Registration Statement, whether or not required
under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day after the
Effective Date.  For purposes of clarification, in the event an individual
Holder is able to resell such Holder’s shares of Common Stock without
restriction (including volume limitations) pursuant to Rule 144 of the
Securities Act, the Company shall not have any obligation to keep the
Registration Statement continuously effective to cover the resale of such
Holder’s shares of Common Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           The Company shall notify the Holders in writing promptly (and in
any event within five Trading Days) after receiving notification from the
Commission that the Registration Statement has been declared effective.
 
(e)           Notwithstanding anything in this letter agreement to the contrary,
after sixty (60) consecutive Trading Days of continuous effectiveness of the
initial Registration Statement filed and declared effective pursuant to this
letter agreement, the Company may, by written notice to the Holders, suspend
sales under a Registration Statement after the Effective Date thereof and/or
require that the Holders immediately cease the sale of shares of Common Stock
pursuant thereto and/or defer the filing of any subsequent Registration
Statement if the Company is engaged in a material merger, acquisition or sale
and the Board of Directors determines in good faith, by appropriate resolutions,
that, as a result of such activity, (A) it would be materially detrimental to
the Company (other than as relating solely to the price of the Common Stock) to
maintain a Registration Statement at such time or (B) it is in the best
interests of the Company to suspend sales under such registration at such
time.  Upon receipt of such notice, each Holder shall immediately discontinue
any sales of Registrable Securities pursuant to such registration until such
Holder is advised in writing by the Company that the current Prospectus or
amended Prospectus, as applicable, may be used.  In no event, however, shall
this right be exercised to suspend sales beyond the period during which (in the
good faith determination of the Company’s Board of Directors) the failure to
require such suspension would be materially detrimental to the Company.  The
Company’s rights under this Section 1.2(e) may be exercised for a period of no
more than 20 Trading Days at a time and not more than once in any twelve-month
period.  Immediately after the end of any suspension period under this Section
1.2(e), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Holders to publicly resell their
Registrable Securities pursuant to such effective Registration Statement.
 
(f)           If for any reason the Commission does not permit all of the
Registrable Securities to be included in the Registration Statement filed
pursuant to this Section 1.2, or for any other reason any Registrable Securities
are not permitted by the Commission to be included in a Registration Statement
filed under this Agreement, then the Company shall prepare and file as soon as
possible after the date on which the Commission shall indicate as being the
first date or time that such filing may be made, an additional Registration
Statement covering the resale of all Registrable Securities not already covered
by an existing and effective Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415.  The Company shall cause each such
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than its Effective Date, and shall use
its best efforts to keep such Registration Statement effective under the
Securities Act during the entire Effectiveness Period.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding anything to the contrary contained in this
Agreement, in the event the Commission determines any Registration Statement
filed pursuant to this Agreement (i) constitutes a primary offering of
securities by the Company or (ii) requires any Holder to be named as an
underwriter and such Holder does not consent to being so named as an underwriter
in such Registration Statement, the Company may reduce, on a pro rata basis, the
total number of Registrable Securities to be registered on behalf of each such
Holder, and the failure to include such Registrable Securities in any
Registration Statement shall not cause the Company to be required to pay any
penalty, financial or otherwise.  The pro rata adjustment will reduce all
Registrable Securities other than those issued pursuant to that certain Mutual
Settlement, Release and Waiver Agreement, as amended, dated as of June 18, 2009,
by and among the Company, Zoo Games, Inc., Zoo Publishing, Inc. and the
individual plaintiffs set forth therein.  In the event of any such reduction in
Registrable Securities, the affected Holders shall have the right to require,
upon delivery of a written request to the Company signed by the Holders of at
least a majority of the Registrable Securities then outstanding, the Company to
file a registration statement within 90 days of such request subject to any
restrictions imposed by Rule 415, until such time as: (i) all Registrable
Securities have been registered pursuant to an effective Registration Statement,
(ii) the Registrable Securities may be resold without restriction (including
volume limitations) pursuant to Rule 144 of the Securities Act or (iii) the
Holder agrees to be named as an underwriter in any such Registration Statement.

 
1.3          Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:
 
 (a)            (i) Subject to Section 1.2(e), prepare and file with the
Commission such amendments, including post-effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep the Registration Statement continuously effective, as to the
applicable Registrable Securities for the Effectiveness Period and prepare and
file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as reasonably possible (except to the extent
that the Company reasonably requires additional time to respond to accounting
comments), to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Notify the Holders as promptly as reasonably possible, and (if
requested by the Holders confirm such notice in writing no later than two
Trading Days thereafter, of any of the following events:  (i) the Commission
notifies the Company whether there will be a “review” of any Registration
Statement; (ii) the Commission comments in writing on any Registration
Statement; (iii) any Registration Statement or any post-effective amendment is
declared effective; (iv) the Commission or any other Federal or state
governmental authority requests any amendment or supplement to any Registration
Statement or Prospectus or requests additional information related thereto;
(v) the Commission issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (vi) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or any Registration Statement or Prospectus or other document
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(c)           Use its commercially reasonable efforts to avoid the issuance of
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of any Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as possible.
 
(d)           If requested by a Holder, provide such Holder without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.
 
(e)           (i) In the time and manner as may be required by each Trading
Market, prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such shares of Common Stock to be approved for listing on
each Trading Market as soon as possible thereafter; (iii) provide to each Holder
evidence of such listing; and (iv) during the Effectiveness Period, maintain the
listing of such shares of Common Stock on each such Trading Market, as
applicable.
 
(f)           Prior to any public offering of Registrable Securities, use its
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by this letter agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any such Holders may reasonably request.
 
(h)           Upon the occurrence of any event described in Section 1.3(b)(vii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(i)           Cooperate with any reasonable due diligence investigation
undertaken by the Holders in connection with the sale of Registrable Securities,
including, without limitation, by making available documents and information;
provided that the Company will not deliver or make available to any Holder
material, nonpublic information unless such Holder requests in advance in
writing to receive material, nonpublic information and agrees to keep such
information confidential.
 
(j)           Comply with all rules and regulations of the Commission applicable
to the registration of the Registrable Securities.
 
(k)           It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this letter agreement with
respect to the Registrable Securities of any particular Holder that such Holder
furnish to the Company information regarding itself, the Registrable Securities
and other shares of Common Stock held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
complete and execute such documents in connection with such registration as the
Company may reasonably request.
 
(l)           The Company shall comply with all applicable rules and regulations
of the Commission under the Securities Act and the Exchange Act, including,
without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the Commission
pursuant to Rule 424 under the Securities Act, promptly inform the Holders in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Holders are required to make available a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
1.4           Registration Expenses.  The Company shall pay all fees and
expenses incident to the performance of or compliance with Section 1 of this
letter agreement by the Company, including without limitation (a) all
registration and filing fees and expenses, including without limitation those
related to filings with the Commission, any Trading Market and in connection
with applicable state securities or Blue Sky laws, (b) printing expenses, if
applicable (including without limitation expenses of printing certificates for
Registrable Securities), (c) messenger, telephone and delivery expenses,
(d) fees and disbursements of counsel for the Company, (e) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this letter agreement, and (f) all listing fees
to be paid by the Company to the Trading Market, if applicable.
 
1.5         Indemnification
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this letter agreement, indemnify and hold
harmless each Holder, the officers, directors, partners, members, agents and
employees of each of them, each person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, agents and employees of each
such controlling person, to the fullest extent permitted by applicable law, from
and against any and all Losses, as incurred, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of Company prospectus or in
any amendment or supplement thereto or in any Company preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading,
except to the extent, but only to the extent, that (i) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder  for use therein, or to the extent that such information relates to such
Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved by such Holder in writing
expressly for use in the Registration Statement, or (ii) with respect to any
prospectus, if the untrue statement or omission of material fact contained in
such prospectus was corrected on a timely basis in the prospectus, as then
amended or supplemented, if such corrected prospectus was timely made available
by the Company to the Holder, and the Holder seeking indemnity hereunder was
advised in writing not to use the incorrect prospectus prior to the use giving
rise to Losses.    
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by Holders.  Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company and its directors, officers,
agents and employees to the fullest extent permitted by applicable law, from and
against all Losses (as determined by a court of competent jurisdiction in a
final judgment not subject to appeal or review) arising out of  such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act, or any untrue statement of a material fact contained in the Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising out of or relating to any omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading, but
only to the extent that (i) such untrue statements or omissions are based solely
upon information regarding such Holder furnished to the Company by such Holder
in writing expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement (it being understood
that the information provided by the Holder to the Company in the Selling
Stockholder Questionnaire and other information provided by the Holder to the
Company in or pursuant to the Transaction Documents constitutes information
reviewed and expressly approved by such Holder in writing expressly for use in
the Registration Statement), such Prospectus or such form of prospectus or in
any amendment or supplement thereto.  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this letter
agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have proximately and
materially adversely prejudiced the Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
 
 
10

--------------------------------------------------------------------------------

 
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
(d)           Contribution.  If a claim for indemnification under Sections
1.5(a) or  (b) is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 1.5(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 1.5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 1.5(d), no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
 
11

--------------------------------------------------------------------------------

 
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 
1.6    Dispositions.  Each Holder agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities in accordance with the plan of
distribution set forth in the Prospectus.  Each Holder further agrees that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Sections 1.3(b)(v), (vi) or (vii), such Holder will discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder is advised in writing by the Company that the use of the
Prospectus, or amended Prospectus, as applicable, may be resumed.  The Company
may provide appropriate stop orders to enforce the provisions of this paragraph.
Each Holder, severally and not jointly with the other Holders, agrees that the
removal of the restrictive legend from certificates representing Securities as
set forth in Section 2 is predicated upon the Company’s reliance that the Holder
will comply with the provisions of this subsection. Both the Company and the
Transfer Agent, and their respective directors, officers, employees and agents,
may rely on this subsection.
 
1.7    Piggy-Back Registrations.  If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder not then eligible to
sell all of their Registrable Securities under Rule 144 in a three-month period,
written notice of such determination and if, within ten days after receipt of
such notice, any such Holder shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered.  Notwithstanding the
foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which such Holder
has requested inclusion hereunder as the underwriter shall permit; provided,
however, that (i) the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not contractually entitled to inclusion of such securities in such
Registration Statement or are not contractually entitled to pro rata inclusion
with the Registrable Securities and (ii) after giving effect to the immediately
preceding proviso, any such exclusion of Registrable Securities shall be made
pro rata among the Holders seeking to include Registrable Securities and the
holders of other securities having the contractual right to inclusion of their
securities in such Registration Statement by reason of demand registration
rights, in proportion to the number of Registrable Securities or other
securities, as applicable, sought to be included by each such Holder or other
holder.  If an offering in connection with which a Holder is entitled to
registration under this Section 1.7 is an underwritten offering, then each
Holder whose Registrable Securities are included in such Registration Statement
shall, unless otherwise agreed by the Company, offer and sell such Registrable
Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this letter agreement, on the
same terms and conditions as other shares of Common Stock included in such
underwritten offering and shall enter into an underwriting agreement in a form
and substance reasonably satisfactory to the Company and the underwriter or
underwriters.


 
12

--------------------------------------------------------------------------------

 
 
 2. Legends.  Certificates evidencing the Common Stock will contain the
following legend until no longer required:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


3.  Representations of the Company.  The Company hereby makes the following
representations and warranties to each Holder:
 
(a)           The Company has not waived or amended any provision contained in
the warrants issued by the Company to certain Holders in connection with that
certain Note Purchase Agreement, dated as of July 7, 2008, as subsequently
amended on July 15, 2008, July 31, 2008 and August 12, 2008, pursuant to which
the Company consummated a financing to raise $9,000,000 through the sale of
Notes to certain investors, and the issuance to such investors of warrants to
purchase an aggregate of 8,181,818 shares of Common Stock, or those warrants
issued by the Company to certain Holders in connection with that certain Note
Purchase Agreement, dated as of September 26, 2008, pursuant to which the
Company consummated a second financing to raise $1,400,000 through the sale of
Notes to certain investors, and the issuance to such investors of warrants to
purchase an aggregate of 1,272,727 shares of Common Stock.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           In connection with the transactions contemplated by Amendment No.
2, the Company is not issuing any additional equity securities to the Holders,
except for the issuance of Common Stock to the Holders upon conversion of the
Notes or the issuance to Holders of any equity or other securities in connection
with such Holder’s participation in an Investor Sale.


4.            Governing Law; Jurisdiction.  This letter agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
governing contracts to be made and performed therein without giving effect to
principles of conflicts of law, and with respect to any dispute arising out of
this letter agreement, each party hereby consents to the exclusive jurisdiction
of the courts sitting in the State of Delaware.  Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and each party further agrees not to bring any action or proceeding
arising out of or relating to this letter agreement in any other court.


7.            Counterparts.   This letter agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.


8.             Assignment. The Company may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Holders. Any Holder may assign any or all of its rights under this letter
agreement to any person to whom such Holder assigns or transfers any shares of
Common Stock issuable upon conversion of the Notes, provided such transferee
agrees in writing to be bound, with respect to the transferred shares of Common
Stock, by the provisions hereof that apply to the Holders.  This letter
agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.


9.             Further Assurances.   The Holder will execute and deliver to the
Company any writings and do all things necessary or reasonably requested by the
Company to carry into effect the provisions and intent of this letter agreement.


10.           Miscellaneous.   This letter agreement supersedes all prior
agreements and sets forth the entire understanding among the parties hereto and
thereto with respect to the subject matter hereof and thereof and supersedes all
prior agreements and understandings relating to the subject matter hereof and
thereof.  If any provision of this letter agreement shall be held to be illegal,
invalid or unenforceable, then such illegality, invalidity or unenforceability
shall attach only to such provision and shall not in any manner affect or render
illegal, invalid or unenforceable any other provision of this letter agreement,
and this letter agreement shall be carried out as if any such illegal, invalid
or unenforceable provision were not contained herein.


 
14

--------------------------------------------------------------------------------

 
 
[Remainder of page intentionally left blank]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this letter agreement as of
the dates set forth below.
 

 
HOLDERS:
     
TRINAD CAPITAL MASTER FUND, LTD.
     
By:
/s/ Robert S. Ellin
 
Name:
Robert S. Ellin
 
Title:
Managing Director of
 
Trinad Management, LLC, its Manager




 
BACK BAY LLC
     
By: /s/ Howard Smuckler
 
Name: Howard Smuckler
 
Title:   Chief Financial Officer
     
CIPHER 06 LLC
     
By:    ________________________________
 
Name: ________________________________
 
Title:   ________________________________
     
SOUNDPOST CAPITAL, LP
     
By:    ________________________________
 
Name: ________________________________
 
Title:   ________________________________
     
SOUNDPOST CAPITAL OFFSHORE LTD.
     
By:    ________________________________
 
Name: ________________________________
 
Title:   ________________________________
     
TRINAD MANAGEMENT, LLC
     
By: /s/ Robert S. Ellin
 
Name: Robert S. Ellin
 
Title:   Managing Director

 
[Additional Signature Page Follows]


 
16

--------------------------------------------------------------------------------

 
 

 
S.A.C. VENTURE INVESTMENTS, LLC
 
By: /s/ Peter A Nussbaum
 
Name: Peter A. Nussbaum
 
Title:   Authorized Signatory
     
SANDOR CAPITAL MASTER FUND LP
     
By: /s/ John S. Lemak
 
Name: John S. Lemak
 
Title:   John S. Lemak
     
/s/ John S. Lemak                                        
 
John S. Lemak
     
Accepted and Agreed:
     
COMPANY:
     
ZOO ENTERTAINMENT, INC.
     
By:/s/ David Fremed                              
 
Name: David Fremed                              
 
Title: Chief Financial Officer                  

 
 
17

--------------------------------------------------------------------------------

 
 